Citation Nr: 0409650	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

On July 22, 2003, a hearing was held in Washington, D.C., before 
Bettina S. Callaway, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A 
transcript of that hearing has been associated with the record on 
appeal.

The issue of entitlement to service connection for PTSD will be 
addressed in the Remand portion of this document.


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied the 
appellant's attempt to re-open his claim of entitlement to service 
connection for PTSD; the appellant did not perfect an appeal.

2.  Evidence associated with the record since the April 1999 
decision is new and material and raises a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying reopening of the 
appellant's claim of entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

2.  Evidence received since the April 1999 rating decision is new 
and material, and the appellant's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is first 
diagnosed after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the in-
service disease or injury."  See Pond v. West, 12 Vet. App. 341, 
346 (1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period; and (2) 
present disability from it.  Savage, 10 Vet. App. at 495.  Either 
evidence contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible supporting 
evidence that the claimed inservice stressor occurred; and, (3) a 
link established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).

Furthermore, if the claimant did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department 
records must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994); see Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the 
veteran engaged in combat, his lay testimony regarding stressors 
will be accepted as conclusive evidence of the presence of in-
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.").

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat with 
the enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304 (2003).  

If, however, it is determined that the veteran did not engage in 
combat, credible supporting evidence from any source showing that 
his claimed inservice stressor actually occurred is required for 
him to prevail.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau, 9 Vet. App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 
290 (1994).  Under such circumstances, the veteran's lay testimony 
regarding the stressor would thus be insufficient, standing alone, 
to establish service connection.  See Moreau, 9 Vet. App. at 395; 
Doran, 6 Vet. App. at 290.  The Court has held, however, that a 
claimed stressor need not be confirmed in every detail.  Souzzi v. 
Brown, 10 Vet. App. 307, 331 (1997).  The supporting evidence need 
only imply that the veteran was personally exposed to the 
stressor.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

In an August 1985 decision, the Board denied the appellant's claim 
of entitlement to service connection for a chronic acquired 
psychiatric disability, to include PTSD.  In an August 2, 1985 
letter, the Board informed the appellant that his claim had been 
denied.  In an April 1999 rating decision, the RO denied the 
appellant's attempt to re-open his claim of entitlement to service 
connection for PTSD.  In an April 27, 1999 letter, the RO informed 
the appellant that his attempt to re-open his claim was denied.  
The appellant did not appeal the April 1999 rating decision.  
Decisions by the RO are final unless appealed to the Board.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

The appellant now seeks to reopen his claim of entitlement to 
service connection for PTSD.  The law and regulations allow for 
reopening a claim, even if finality has attached, if new and 
material evidence has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

In order to determine whether new and material evidence has been 
presented, the Board looks to the last final disallowance of this 
claim.  The Board must look to the evidence added to the record 
since the April 1999 final decision.  The evidence received after 
April 1999 is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or it 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2003).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete record 
upon which the claim can be evaluated, and new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability may be 
new and material even though it does not warrant revision of a 
previous decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board has reviewed all of the additional evidence received 
herein since the April 1999 decision and concludes that there is 
evidence both new and material as it relates to the issue of 
entitlement to service connection for PTSD, and, therefore, the 
claim is reopened.  At his July 22, 2003 hearing, the appellant 
testified that he had been involved in combat operations in 
service.  He explained that he had been a radio operator and had 
been responsible for calling in artillery fire during combat.  He 
had been subjected to heavy artillery and mortar attacks, at times 
on a daily basis.  He also testified that he had seen body bags on 
an airstrip.  Further, in a July 2003 statement, a representative 
of the Charleston Vet Center opined that the appellant was exposed 
to combat in Vietnam based upon the appellant's reported symptoms, 
the location and circumstances of the appellant's service in 
Vietnam, and the nature of the memories and their emotional 
valences, in spite of the fact that the appellant had not received 
a Combat Infantryman Badge or other medal conclusively evident of 
combat.

The appellant's testimony and the statement from the Vet Center 
representative are clearly "new" evidence, because neither was 
before the RO at the time of its April 1999 rating decision.  The 
Board also finds the evidence to be material because it relates to 
an unestablished fact necessary to substantiate the claim-whether 
the appellant has verifiable in-service stressors that support a 
diagnosis of PTSD.  The appellant's claim of entitlement to 
service connection was denied in April 1999 because there was no 
evidence that a stressful experience sufficient to cause PTSD had 
actually occurred.  Because of the credible nature of the 
appellant's testimony, shown by his expression and demeanor during 
the July 22, 2003 hearing and emphasized in the July 2003 
statement from the Vet Center representative, the new evidence 
contributes to a more complete picture of the appellant's reported 
in-service stressors.  The new evidence raises a reasonable 
possibility of substantiating the claim.

Accordingly, without considering whether the evidence will change 
the outcome of the claim and presuming its credibility, the Board 
concludes that new and material evidence sufficient to reopen the 
claim for service connection for PTSD has been submitted.  Thus, 
the Board reopens the claim for service connection for PTSD and 
will remand the claim for additional development noted below.



ORDER

New and material evidence having been submitted, the appellant's 
claim for entitlement to service connection for PTSD is reopened, 
and, to this extent, the appeal is granted.


REMAND

At the July 22, 2003 hearing, the appellant indicated that his 
alleged stressors include being exposed to mortar and artillery 
fire in Phuoc Vinh and Quan Loi, and seeing dead bodies on an 
airstrip at Phuoc Vinh.  Further, the appellant's service 
personnel records indicate that he participated in three campaigns 
while in Vietnam.  Because the RO did not attempt to corroborate 
the appellant's stressors with United States Armed Services Center 
for Research of Unit Records (USASCRUR) and has not provided the 
appellant with a current VA examination, further development is 
necessary.

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

1.  The RO should obtain VA records of psychiatric or 
psychological treatment of the veteran at the Charleston Vet 
Center and Charleston, South Carolina, VA Medical Center (VAMC) 
from July 1998 to the present.  All records maintained are to be 
requested, to include those maintained in paper form and those 
maintained electronically (e.g., in computer files) or on 
microfiche.  The RO should associate all records and responses 
with the claims file.

2.  The RO should request from the appellant a comprehensive 
statement containing as much detail as possible regarding the 
stressors to which he was exposed in service, including being 
exposed to mortar and artillery fire in Phuoc Vinh and Quan Loi 
and seeing dead bodies on an airstrip at Phuoc Vinh.  The 
appellant should be asked to provide specific details of the 
claimed stressful events during service, such as dates, places, 
detailed descriptions of events as well as identifying information 
concerning any other individuals involved in the events, including 
their full names, ranks, units of assignment or any other 
identifying detail.

The appellant is advised that this information is vitally 
necessary to obtain supportive evidence of his stressful events, 
and that the information must be as specific as possible because 
without such details an adequate search for verifying information 
cannot be conducted.  

3.  The RO should prepare a letter asking the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to provide any 
available information that might corroborate the appellant's 
alleged in-service stressors.  Provide USASCRUR with a description 
of these alleged stressors identified by the appellant:  being 
exposed to mortar and artillery fire in Phuoc Vinh and Quan Loi 
and seeing dead bodies on an airstrip at Phuoc Vinh.  Provide 
USASCRUR with copies of any personnel records obtained showing 
service dates, duties, and units of assignment.

4.  Following the above, the RO must make a specific 
determination, based upon the complete record, with respect to 
whether the appellant was exposed to a stressor or stressors in 
service, and, if so, the nature of the specific stressor or 
stressors.  In any event, the RO must specifically render a 
finding as to whether the appellant "engaged in combat with the 
enemy."

If the RO determines that the record establishes the existence of 
a stressor or stressors related to military service, the RO must 
specify what stressor or stressors in service it has determined 
are established by the record.  In reaching this determination, 
the RO should address any credibility questions raised by the 
record and consider the decision of the United States Court of 
Appeals for Veterans Claims in Pentecost v. Principi, 16 Vet. App. 
124 (2002) (holding that the supporting evidence need only imply 
that the veteran was personally exposed to the stressor).

5.  If, and only if, the RO determines that the record establishes 
the existence of a stressor or stressors, the RO should specify 
such stressor(s) for the record and then schedule the appellant 
for a VA initial PTSD examination to determine whether it is "at 
least as likely as not" that the appellant has PTSD or any other 
psychiatric disorder based on such stressor(s).  (The term "at 
least as likely as not" does not refer to medical possibility, but 
rather means that the evidence both in favor and against the 
examiner's conclusion is so evenly divided that, in the examiner's 
expert opinion, it is as medically sound to find in favor of the 
conclusion as to find against it.)  The claims folder should be 
provided to the examiner for review.  The examination report 
should reflect review of pertinent material in the claims folder 
and include the complete rationale for all opinions expressed.  
All indicated tests and studies (to include psychological testing, 
as appropriate) should be accomplished, and all clinical findings 
should be reported in detail.

6.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



